CORRESP TRANS WORLD CORPORATION Confidential Treatment Requested by Trans World Corporation for Certain Portions of this Letter Pursuant to Rule 83 June 11, Mr. Lyn Shenk Branch Chief U.S. Securities and Exchange Commission CF/AD5 treet, NE Washington, DC 20549-3561 Re:Response to the May 29, 2etter Form 10-K: For the Year Ended December 31, 2008 Form 8-K: Filed on May 12, File No. 000-25244 Dear Mr. Shenk: Thank you for your follow-up comments to our response letter dated May 22, 2009.We will attempt to respond to your inquiry points in the order in which they appeared in your letter dated May 29, 2009. We have filed separately with the Office of Freedom of Information and Privacy Act Operations a request for confidential treatment of certain portions of this letter pursuant to 17 C.F.R. Section 200.83 (“Rule 83”) Point 1. We confirm to you that, in the future, Trans World Corporation (the “Company” or “we”) will provide in the Company’s periodic reports disclosure that breaks out revenues and associated costs of the separate operations whenever either the hotel or restaurant operations, or the combined hotel and restaurant operations, exceed the 10% revenue threshold. Point 2. We re-clarified the footnote, in light of your comments, as follows and will include this in all future filings: “Goodwill Goodwill represents the excess of the cost of the Company’s Czech subsidiaries over the fair value of their net assets at the date of acquisition, which consisted of the Ceska and Rozvadov casinos and the land in Hate (currently, the Route 59 Casino).Under Statement of Financial Accounting Standards (“SFAS”) No. 142, goodwill is no longer subject to amortization over its estimated useful life; rather, goodwill is subject to at least an annual assessment for impairment, applying a fair-value based test.The Company has allocated the goodwill over two reporting units that are components of the operating segment “Czech subsidiaries” and are classified as the “German reporting unit” which consists of the Ceska and Rozvadov casinos and the “Austrian reporting unit” which consists of the Route 55 and Route 59 Casinos and Hotel Savannah.The impairment assessment requires the Company to compare the fair value of its two reporting units to their respective carrying values to determine whether there is an indication that an impairment exists.The fair value of the two reporting units were determined through a combination of recent appraisals of the Company’s real property and a multiple of earnings before interest, taxes, depreciation and amortization (“EBITDA”), which was based on the Company’s experience and data from independent third parties.As required by SFAS No. 142, the Company performed the periodic fair-value based testing of the carrying value of goodwill related to its two reporting units, at September 30, 2008, and determined that goodwill was not impaired.There were no indicators of impairment present during the fourth quarter of 2008. Therefore, TWC determined that there was no impairment of goodwill at December 31, 2008.The carrying amount of goodwill as of December 31, 2008 for the
